EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE


Allowable Subject Matter
	Claims 1-6, 8 and 9 are allowed.

The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to show a folding integrated table and bench, including a bottom surface of the front bench board that is symmetrically disposed with two first sliding grooves, each of the two first sliding grooves is arc-shaped, the first connecting shaft of each of the two front legs is slidably disposed in a corresponding one of the two first sliding grooves, when the folding integrated table and bench is in an unfolded state: the front table board and the front bench board are horizontally placed, the first connecting shaft of each of the two front legs is disposed at an outer end of the corresponding one of the two first sliding grooves, in combination with other specifically claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Specification
The substitute specification filed March 31, 2021 has been entered.

Drawings


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn						/MILTON NELSON JR/April 2, 2021                                                 Primary Examiner, Art Unit 3636